te mo

\W oe

JS44 (Rev, 02/19)

 

‘The 18-44 civil cover shee [pod the information contained herein neit
pigvided by local rules of* This form, approved bythe Judicial Conference of th
< of initiating the civil dock t sheet. (SHE INSTRUCTIONS ON NEXT?

#6-JDW Document 1 Filed rane apg
CIVIL COVER SHEET “ ,

t replace nor su

PAGE OF THIS FORM)

 

ipplement the filing and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

 

th) \BEAINTIFES
finer PIERRE“ ‘

   
    
  

(b) County of Residence of First Listed Plaintift/ Philadelphia
{EXCEPT IN US. PLAINTIFF CASES

(ce) Attorneys (im Name, Address, and Telephone Nitb

Stephen T. O'Hanton, O'Hanlon Law, 1500 JFK Bivd, Ste 1410,
Philadeiphia, Pa 19102, (267) 546-9066.

DEFENDANTS 19 5 § a G

Police Officer Clarke, Police Officer Jane/John Doe

County of Residence of First Listed Defendant _ .
CIN US. PLAINTIFF CASES ONLY)

EN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVGLVED.

NOTE:

Attomeys (if Known)

 

 

II. BASES OF JURISDECTEON (Ptace an “X" i One Box Only) Ill, CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an ¢X" in One Box for Plaintiff
(or Diversity Cases Oniy) aud One Box for Defendant)
Of US, Government 3 Vederal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 0 1 © € Incorporated or Principal Place o¢€ 4
of Business In This State
O2 US. Government 0 4 /Diversity Citizen of Another State O 2 © 2. Incorporated and Principal Place G5 m5
Defendant (fadicate Citizenship of Parties in Item fi) of Business In Another State
Citizen or Subject of a O03 OO 3 Foreign Nation G6 6

 

 

 

   

 

 

 

 

    

 

 

     

 

 

 

 

 

 

 

 

Foreign Country
IV. NATURE C OF SUIT (acs a ant “x” in One Box Only) Click here for: Nature of Suit Code Desert tions.
| CONTRACT: ne fs “TORTS: EORERITUREPENALTY: ANKRUPTC i :
© 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Dag Related Seizure 0 422 Appeal 28 USC 158 0 375 False Claims Act
C120 Marine 0 310 Airplane CO 365 Personal Injury - of Property 21 USC 88: 101 423 Withdrawal £ 376 Qui Fam (31 USC
G 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a}}
O 140 Nepotiable Instrument Liability ) 367 Health Care/ © 400 State Reapportionment
OF 150 Recovery of Overpayment | 320 Assault, Libel & Phannaceuticat SS PROPERTY: RIGHFS 22-10) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury Ct 820 Copyrights © 430 Banks and Banking
O 15f Medicare Act & 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
0 152 Recovery of Defaulted Liability GO 368 Asbestos Personal © 835 Patent - Abbreviated G 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application [14 470 Racketeer Influenced aad
{Excludes Veterans) © 345 Marine Product Liability 3 846 Trademark Corrupt Organizations
{J 153 Recovery of Overpayment Liability PERSONAL PROPERTY [: SS LABOR®: fee SOCAL SECURELY ::2:4 0) 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle CF 370 Other Fraud a 710 Fair. abor Standards 861 HIA (1395ff} G 485 Telephone Consumer
0 £60 Stockholders” Suits © 355 Motor Vehicle C 37] Truth in Lending Aci O 862 Black Lung (923) Protection Act
0 £90 Other Contract Product Liability OG 386 Other Personal C) 720 Labor/Management O 863 DIWC/DEWW (405(g)) [01 490 Cable/Sat TV
© 195 Contract Product Liabitity |) 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 850 Securities/Commodities/
0 196 Franchise Injury (3 385 Property Damage G 740 Railway Labor Act G 865 RSI 465(g)) Exchange
C1 362 Personal Injury - Product Liability C751 Family and Medical CO 890 Other Statutory Actions
_ Medical Malpractice Leave Act ( 891 Agricultural Acts
[Z===REAL PROPERTY|] CIVIL RIGHTS <<”: | PRISONER PETELIONS | (] 790 Other Labor Litigation /REDERAE TAX SUITS: ]O 893 Environmental Matters
{7 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: _ [2 791 Employee Retirement 0 870 Taxes (U.S, Plaintiff GF 895 Freedom of Information
07 220 Foreckosure 441 Voting O 463 Alien Detainee ~ Income Security Act or Defendant} Act
0 230 Rent Lease & Ejectment 442 Employment O $10 Motions to Vacate 0 871 IRS—Third Party 0 896 Arbitration
G 240 Torts to Land 443 Housing/ Sentence 26 USC 7609 1 899 Administrative Procedure
245 Tort Product Liability Accommodations 0 530 Generat Act/Review or Appeal of
G 290 All Other Real Property 445 Amer, wiDisabitities -] 0 535 Death Penalty if UMMIGRATION: 5 Agency Decision
Empfoyment Other: ©) 462 Naturalization ‘Application O 950 Constitutionality of
0 446 Amer. w/Disabilities -[ 540 Mandamus & Other | 465 Other Immigration State Statutes
Other OG 550 Civil Rights Actions
I 448 Education G 555 Prison Condition
G 5460 Civil Detainee -
Conditions of
\ Confinement

 

 

 

 

 

 

¥V. ORIGIN (Place an “X” int One Box Only)

P.@) iginal 12 Removed from O 3. Remanded from C14 Reinstated or 1 3 Transferredfrom © 6 Maulfidistrict O 8 Multidistrict
Prpceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transter Direct File

 

42 USC

Brief description of cause:
llegal search & seziure

. CAUSE OF ACTION

 

Cite the U.S. Sas Statute under which you are fling (De sot cite jurisdictional statutes untess diversity}:

CNX

 

 

 

 

 

 

VIL. REQUESTED IN (] CHECK IF THIS 1S A CLASS ACTION DEMAND $ CHECK YES only if demanded ip complaint:
COMPLAINT: UNDER RULE 23, F.R.Cy.P. 150,000.00 JURY DEMAND: f Yes } ONo

VIII. RELATED CASE(S) a
IF ANY (See instvetions): JUDGE DOCKET NUMBER

DATE SIGNATURE OF ATTORNEY OF RECORD -—

12/12/2019 oe

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUBGE MAG. JUDGE

BEC 12 2019

 

 
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA - 5 g

I i
: Casg 2: 19-cv-05836-JDW Document 1 Filed 12/12/19 Page 2 of 12

   

3 DESIGNATION FORM
Gio be ued by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: c/o O'Hanlon Law Firm, 1500 JFK Blvd., Ste 1410, Phila. PA 19102

 

Address of Defendant: c/o Law Department, 1515 Arch Street, Philadelphia, PA 19102

 

Philadelphia

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Fes is answered to any of the following questions:

[. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No [|
previously terminated action in this court?

2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No [|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No [|
numbered case pending or within one year previously terminated action of this court?

   
  

4. Is this case a second or successive habeas corpus, sociafecurity appeal, or pro se civil rights Yes [| No [|

case filed by the same individual?
I certify that, to my knowietge, the within case [2] isf /

6 not related to any case nowpending or within one year previously terminated action in

 

 

 

 

 

 

this court Wa as noted abov:
DATE: yy) /5 Must sign here Ze fy 2 ¥
Affornep-at-Law / Pro Se Plaintiff Atforney LD. # (applicable)
CIVIL: (Place a vin one category only)
A, Federal Ouestion Cases: B. Diversity Jurisdiction Cases:
C1 1. Imdemnity Contract, Marine Contract, and All Cther Contracts C] 1. Insurance Contract and Other Contracts
C] 2. FELA L] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury Cl 3. Assault, Defamation
E] 4. Antitrust CL} 4. Marine Personal Injury
5. Patent L} 5. Motor Vehicle Personal Injury
6 Labor-Management Relations LJ 6 Other Personal Injury (Please specify):
i 7. Civil Rights Cl] 7. Products Liability
F178. Habeas Corpus Ci 8 Products Liability ~ Asbestos
L/ 9. Securities Act{s) Cases C} 9. All other Diversity Cases
i 10. Social Security Review Cases (Please specify):
H1, Al: other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is fo remove the case from eligibility for arbitration.)

1. Stephen T. O'Hanlon

. counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rute 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

ere
DATE: 1 al 2/201 9 Sign here if applicable 208428

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

  

Bg Relief other than monetary damages is sought.

 

NOTE: A trial de nove will be a trial by jury onty if there has been compliance with F.R.C.P, 38.

 

Civ, 609 (5/2028)

DEC 12 2019

 

 
Se

Case 2:19-cv-05836-JDW Document1 Filed 12/12/19 Page 3 of 12

THE UNITED STATES DISTRICT COURT
FORTHE EASTERN DISTRICT OF PENNSYLVANIA

 

CASE MANAGEMENT TRACK DESIGNATION FORM

Wilner PI@RRE : CIVIL ACTION
v. :
Plo CLARKE, eb oA. NO. 19 8836

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C, § 2241 through § 2255. ( )}

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ()

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f} Standard Management ~ Cases that do not fall into any one of the other tracks. (

ft [rt b4 S rene 0 Ubbirior Phe, Aff

 

 

 

Date Attorney-at-law Attorney for
Zhe SH Fell 2+ S63 6617- Shevel® ohenlertoni for. br
Telephone FAX Number E-Mail Address

(Civ, 660) 10/02

wel ve ede

 

 

 
Case 2:19-cv-05836-JDW Document1 Filed 12/12/19 Page 4 of 12

{HE UNITED STATES DISTRICT COURT
- EASTERN DISTRICT OF PENNSYLVANIA

  

 

WILNER PIERRE i CIVIL ACTION

 

I
Plaintiff, | NO. :
vs. y 19 5836
; JURY TRIAL
POLICE OFFICER CLARKE, i DEMANDED
(BADGE NUMBER 1763)
-and-

POLICE OFFICER JOHN/JANE DOE,

Defendants.

i
i
|
|
|
|

 

COMPLAINT AND JURY DEMAND

 

Plaintiff, Wilner Pierre, by and through his undersigned counsel, The O’Hanlon Law
Firm, P.C., hereby demands a trial by jury and complains against the above-captioned
Defendants in their individual capacitates as follows:

Statement of Claim and Jurisdiction

 

i, This is an action for money damages brought pursuant to 42 U.S.C. §§ 1983 and
1988 and the Fourth Amendment to the United States Constitution and under the common law of
the Commonwealth of Pennsylvania against Defendant Officers in their individual capacities.
Jurisdiction is based upon 28 U.S.C. §§ 1331 and 1343 and on the state law claims elucidated
herein and pendent jurisdiction to entertain claims arising under federal law pursuant to 28
U.S.C. § 1367.

2. It is alleged that the individual police officer Defendants made an unreasonable

seizure of the person and property of Plaintiff violating his rights under the Fourth Amendment

 
Case 2:19-cv-05836-JDW Document1 Filed 12/12/19 Page 5 of 12

to the United States Constitution and that Defendants also violated Pennsylvania tort law by
falsely arresting and imprisoning Plaintiff.
Parties

3. Wilner Pierre (hereinafter “Plaintiff’) is a citizen of the United States and at all
times relevant to the claims arising herein was a citizen of the Commonwealth of Pennsylvania
and resident of Philadelphia County.

4, On May 31, 2019, Defendant Officers, Officer Clarke (25th District, Badge #
1763) and his partner (hereinafter “Defendant Officers”), were at all times relevant to this
Complaint duly appointed and acting officers of the Police Department of the City of
Philadelphia, acting under color of law, to wit, under color of the statutes, ordinances,
regulations, policies, customs, and usages of the Commonwealth of Pennsylvania and/or the City
of Philadelphia.

Facts

1. On or about May 31, 2019, at approximately 4:00 PM, Plaintiff was operating his
vehicle in the area of 4900 Bingham Street, Philadelphia, PA.

2. Plaintiff is an Uber driver by trade and on the aforementioned date and time,
Plaintiff was transporting several passengers in his vehicle. Plaintiff was following the
highlighted GPS route displayed on the Uber application running on his mobile device.

3. Plaintiff noticed Defendant Clarke operating a police vehicle immediately ahead
of the Plaintiff's vehicle, moving at the exceedingly slow rate of speed of five miles per hour.
Defendant Clarke failed to engage his emergency police lights or flashing hazard indicators.

4, Plaintiff continued to patiently follow Defendant Clarke for several miles but

concluded he must find an alternate route because he was carrying Uber passengers.

 

 
Case 2:19-cv-05836-JDW Document1 Filed 12/12/19 Page 6 of 12

5. Plaintiff waited until it was safe and proceeded to pass Defendant Clarke on the
left without any incident.

6. Immediately thereafter, Defendant Clarke put on his police vehicle lights and
initiated a traffic stop of Plaintiffs vehicle. Plaintiff pulled off to the side of the road.

7. Defendant Clarke approached Plaintiff's vehicle with his partner and asked for
Plaintiff's license, proof of insurance, and vehicle registration. As Plaintiff was looking for his
license, he asked Defendant Officers why he had been stopped.

8. When Plaintiff asked the reason for the stop, Defendant Officers became annoyed
and impatient and ordered the Plaintiff out of his vehicle. Plaintiff provided the necessary
documentation to Defendants, Defendant Officers ignored the Plaintiff's questions.

9. Plaintiff asked why he was being ordered to exit the vehicle, but Defendant
Officers ignored Plaintiffs question and again ordered him out of the vehicle.

10. Plaintiff complied with Defendant Officers’ order to exit his vehicle and
Defendant Officers handcuffed Plaintiff and placed him in the back of the police vehicle without
reason or justification.

11. Defendant Officers removed the Uber passengers from the vehicle and made them
stand on the sidewalk nearby.

12. Plaintiff had not committed any crime or criminal wrongdoing and Defendant
Officers had no warrant, reasonable suspicion, or probable cause to detain or arrest Plaintiff.

13. Plaintiff asked Defendants several times why he was being cuffed and detained to

which he was told by Defendant Clarke that he would be told why later.

 
Case 2:19-cv-05836-JDW Document1 Filed 12/12/19 Page 7 of 12

14. Additionally, Plaintiff asked whether he was under arrest and Defendant Clarke
stated that he was not; and yet, Plaintiff was confined against his will in handcuffs in the back of
the police vehicle.

15. While Plaintiff was in handcuffs and in the back of the police vehicle Defendant
Officers conducted a search of Plaintiffs vehicle. Prior to searching Plaintiff's vehicle,
Defendant officers lacked probable cause to search.

16. Plaintiff repeatedly asked that Defendant Officers to desist from searching his
vehicle but Defendant Officers completely ignored Plaintiff.

17. After illegally searching Plaintiff's vehicle, Defendant Officers could not find
anything incriminating or of any interest.

18. Plaintiff was wrongfully held in police custody for over an hour without any
legitimate reason. Plaintiff did not pose an immediate threat to anyone during this routine traffic
stop.

19. Defendant Clarke’s supervisor arrived on the scene approximately a half hour
after Plaintiff was placed in handcuffs and detained in the backseat of the police vehicle.

20. Plaintiff asked the supervisor why he was being cuffed and detained but no
adequate reason was given.

21. After Defendant Officers were finished searching Plaintiffs vehicle, they then
told Plaintiff he was detained because he had entered into another lane of travel to pass the police
vehicle. Subsequently, Plaintiff was issued a traffic citation for violating traffic duties at a stop
sign which is reflected in the docket number CP-51-SA-0001816-2019.

22. Defendant Officers later removed the handcuffs and released Plaintiff from the

back of the police vehicle.

 

 
Case 2:19-cv-05836-JDW Document1 Filed 12/12/19 Page 8 of 12

23. Plaintiff then drove the Uber passengers to their destinations.

2A, Defendants knew or should have known, based on the facts, that Plaintiff did not
commit any crime or offense for which an arrest may be lawfully made and yet they still
proceeded to arrest and detain Plaintiff.

25. At all times during the events described above, Defendant Police Officers were
engaged in a joint venture. The individual Defendant Police Officers assisted each other in
performing the various actions described and lent their physical presence and support and the
authority of their office to each other during the said events.

26. As a direct and proximate result of the said acts of Defendant Police Officers,
Plaintiff suffered the following injuries and damages:

a. Violation of his Constitutional rights under the Fourth Amendment to the United
States Constitution;

b. Loss of physical liberty;

c. Emotional injury;

27. The actions violated the following clearly established and well-settled federal

constitutional rights of Plaintiff and well-settled Pennsylvania law:
a. Freedom from unreasonable search and seizure of his person and his car;
b. Freedom false arrest and imprisonment of Plaintiff's person to a confined and
bound area by Defendants.
Causes of Action

COUNT ONE: 42 U.S.C, § 1983 - FOURTH AMENDMENT ILLEGAL SEARCH AND
SEZIURE AGAINST ALL DEFENDANTS

28. Paragraphs | through 27 are incorporated herein by reference as though fully set

forth,

 

 
Case 2:19-cv-05836-JDW Document1 Filed 12/12/19 Page 9 of 12

29. Defendants caused Plaintiff to be detained and arrested in violation of his right to
be secure in his person against unreasonable searches and seizures as guaranteed to him under
the Fourth Amendment to the United States Constitution.

30. Plaintiff was illegally seized by Defendant Police Officers, acting in concert,
when he was improperly removed from his vehicle. These Defendants unreasonably searched
Plaintiff without reasonable articulable suspicion or probable cause to believe he had committed
a crime. In fact, Defendant Clarke profiled Plaintiff by pulling him over, ordering him out of the
car, and searching the vehicle. There was absolutely no reason whatsoever to conduct a search
of Plaintiff under these circumstances.

31. Defendants illegally searched Plaintiff and his vehicle without consent or any
legal justification to do so. Defendants intended to violate Plaintiff’s civil rights by their actions.
Defendants’ actions are a clear case of racial profiling, as the unreasonable search was instigated,
at least in part, because of Plaintiff's skin color.

32. Moreover, Defendants violated Plaintiffs constitutional Fourth Amendment
rights to be free from unreasonable detention and arrest guaranteed by the United States
Constitution.

33. Defendants handcuffed Plaintiff and placed him in the back of police vehicle.

34. Plaintiff remained in the confines of the police vehicle until Defendants decided
to release him. As a result of Defendants’ actions, Plaintiff was detained without reasonable
suspicion, probable cause, and without a valid warrant.

35. Asa result of the Defendants’ conduct, they are liable for Plaintiffs injuries

because they were integral participants in the unreasonable detention and arrest.

 
Case 2:19-cv-05836-JDW Document1 Filed 12/12/19 Page 10 of 12

36. All of the aforementioned acts of the Defendants were carried out under the color
of state law and by the Defendants in their individual capacities with all actual and/or apparent
authority afforded to police officers.

37, All of the aforementioned acts deprived Plaintiff of the rights, privileges, and
immunities guaranteed to citizens of the United States by the Fourth Amendment to the
Constitution of the United States of America and in violation of 42 U.S.C. § 1983, including
right to be free from unreasonable search and seizure.

38. Defendants conduct was willful, wanton, malicious, and done with reckless
disregard for Plaintiff's rights and safety and, therefore, warrants the imposition of exemplary
and punitive damages.

39. Plaintiff should, therefore, be compensated for the violation of his Fourth
Amendment rights.

COUNT TWO: PENNSYLVANIA TORT LAW - FALSE ARREST AND
IMPRISONMENTAGAINST ALL DEFENDANTS

40, Paragraphs 1 through 39 are incorporated herein by reference as though fully set
forth.

41. The acts and conduct of all Defendants as aforesaid caused Plaintiff to be
deprived of his right to be free from unlawful detention, to be secure in his person and property
and to due process of law guaranteed under the laws and Constitution of the Commonwealth of
Pennsylvania.

42. Plaintiff was ordered out of his vehicle by Defendants, handcuffed, and confined
against his will in the back of a police vehicle.

43. Defendants knew there was no probable cause to arrest or legal basis to detain

Plaintiff and the arrest and imprisonment of Plaintiff were the result of racial animus and

 
Case 2:19-cv-05836-JDW Document1 Filed 12/12/19 Page 11 of 12

profiling perpetuated by all Defendants. Defendants intended and caused Plaintiffs restraint and
confinement to the bounded area of the police vehicle for over an hour.

44, As a result of all of Defendants’ actions, Plaintiff sustained pain, injury, and
emotional distress all to his detriment.

45, The actions described herein of ail Defendants were malicious, intentional, and
displayed with a reckless disregard to the rights, safety, and well-being of Plaintiff, and the
imposition of punitive damages is warranted to deter such future similar conduct.

46, Plaintiff should, therefore, be compensated for the violation of the Pennsylvania
tort of false arrest and imprisonment. Therefore, Plaintiff is entitled to an award of exemplary
and punitive damages in addition to compensatory damages.

Prayer for Relief
WHEREFORE, Plaintiff requests that this Court:

a. Award compensatory damages to Plaintiff against Defendants;

b. Award costs of this action to Plaintiff;

c. Award reasonable attorney’s fees and costs to Plaintiff;
d. Award punitive damages to Plaintiff;
e. Award such other and further relief as this Court may deem appropriate.

Demand for Jury Trial
Plaintiff hereby demands a jury trial.
The O’Hanlon Law Firm, P.C.
STEPHEN T. O°’ HANLON; ESOUIRE

DATE: December 12, 2019

 

 

 

 

 

 

 
Case 2:19-cv-05836-JDW Document1 Filed 12/12/19 Page 12 of 12

The O’ Hanlon Law Firm, P.C.

BY: Stephen T. O’Hanlon, Esquire
PA Bar # 208428

Attorney for Plaintiff

2 Penn Center, Suite 1410

1500 John F. Kennedy Boulevard
Philadelphia, PA 19102

Tel: (267) 546-9066

Fax: (215) 563-6617
steve@ohanlonlawfirm.com

 

 

 
